DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adsumilli US Patent No.: 9,886,773.
 	Consider claims 1 and 16, Adsumilli teaches a method and NTCRM comprising:
 obtaining an input image and a color palette( this is met by at least image 110 of figure and col. 4 line 67- col. 5 lines 2 – For example, the image data includes one channel (e.g., grayscale), or three channels (e.g., RGB (red, green, blue);generating, using the color palette, a first reduced-color image by projecting the input image into a color space represented by the color palette (i.e., this is met by the watermark data which includes a low resolution version of the image 110 as noted in at least col. 5 lines 18-26 – the truncated image can be created as a result of color conversion etc. – col. 13 line 65-col. 14 lines 9 )(see also watermark coefficients); applying the input image and the first reduced-color image to an encoder to generate a dithering image (e.g., this is met by dithering outlined in at least col. 5 lines 19-67 , col. 9 lines 23-52, col. 12 lines 29-35 and 62-67 ); and

generating, using the color palette, a second reduced-color image by projecting a combination of the input image and the dithering image into the color space represented by the color palette (e.g., this is met by the watermarked image 150 illustrated in at least figure 1).
 	Consider claims 2 and 17, Adsumilli teaches wherein the image is an RGB image that has a red color channel, a blue color channel, and a green color channel( this is met by at least col. 4 line 67- col. 5 lines 2 – For example, the image data includes one channel (e.g., grayscale), or three channels (e.g., RGB (red, green, blue).
 	Consider claims 4 and 19, Adsumilli teaches wherein the combination of the input image and the dithering image is one of (i) a pixel-wise sum of the input image and the dithering image or (i1) a pixel-wise difference between the input image and the dithering image(e.g., this is met by dithering outlined in at least col. 5 lines 19-67 , col. 9 lines 23-52, col. 12 lines 29-35 and 62-67 ).
 	Consider claims 5 and 20, Adsumilli teaches wherein projecting the input image into the color Space represented by the color palette comprises selecting, for each pixel of the input image, a color from the color palette(i.e., color/intensity mapping)( this is met by at least col. 4 line 67- col. 5 lines 2 – For example, the image data includes one channel (e.g., grayscale), or three channels (e.g., RGB (red, green, blue).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adsumilli US Patent No.: 9,886,773 in view of well known art.


 	Consider Claims 3 and 18, Adsumilli teaches the claimed invention except wherein the encoder comprises a convolutional neural network.
 	However, the Examiner takes official notice that CNN are notoriously well known in the art and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to try a CNN encoder for the purpose of providing a machine type learning process as is known in the art.
Allowable Subject Matter
Claims 6-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646